           Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 1 of 7




            In the United States Court of Federal Claims
                                          No. 17-877C
                                    (Filed: October 22, 2019)

***************************************
COMMON GROUND HEALTHCARE              *
COOPERATIVE,                          *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
***************************************

                                             ORDER

         In a February 15, 2019 Opinion and Order, the court concluded that the government’s
failure to make cost-sharing reduction payments to plaintiff and the other cost-sharing reduction
class (“CSR class”) members violates 42 U.S.C. § 18071. It thereafter directed the parties to file
a joint status report indicating the amount due to each CSR class member for its unpaid cost-
sharing reduction reimbursements for 2017 and 2018, and indicated that upon being informed of
the amounts, it would direct the entry of judgment on the CSR class’s cost-sharing reduction
claim pursuant to Rule 54(b) of the Rules of the United States Court of Federal Claims
(“RCFC”). 1

        The parties filed the requested joint status report on October 18, 2019. In an exhibit
attached to the joint status report, the parties set forth the amounts due to each CSR class
member for 2017 and 2018, the total amount due to each CSR class member, the amounts due to
the CSR class for 2017 and 2018, and the total amount due to the CSR class for 2017 and 2018
combined. They request that the court (1) enter an order identifying the amounts due to each
CSR class member for 2017 and 2018, and (2) direct the entry of partial final judgment for the
class in the amount of $1,587,108,397.81. However, “[t]he United States makes this request
without waiver of its right to appeal this judgment to the United States Court of Appeals for the
Federal Circuit.” In addition, plaintiff requests an award of costs pursuant to RCFC 54(d)(1).


       1
          A judgment disposing of the entire case is not appropriate at this time because plaintiff
also asserts a claim on behalf of a class related to the government’s failure to make risk corridors
payments, and proceedings on that claim are currently stayed pending final, nonappealable
judgments in Moda Health Plan, Inc. v. United States, No. 16-649C, and Land of Lincoln Mutual
Health Insurance Co. v. United States, No. 16-744C.
           Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 2 of 7



        The court finds that there is no just reason for delaying the entry of judgment on the CSR
class’s cost-sharing reduction claim. Thus, in accordance with its February 15, 2019 Opinion
and Order, the court directs the clerk to enter judgment for the CSR class pursuant to RCFC
54(b) in the amount of $1,587,108,397.81, with the CSR class members entitled to the amounts
set forth in the attached table. Plaintiff is entitled to costs pursuant to RCFC 54(d)(1). 2 The
parties’ stipulation to the amount of damages does not preclude their right to appeal this
judgment.

       IT IS SO ORDERED.

                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Chief Judge




       2
           Pursuant to RCFC 54(d)(1), a Bill of Costs must be filed with the clerk “within 30 days
after the date of final judgment, as defined in 28 U.S.C. § 2412(d)(2)(G)[.]”

                                               -2-
Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 3 of 7
Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 4 of 7
Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 5 of 7
Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 6 of 7
Case 1:17-cv-00877-MMS Document 71 Filed 10/22/19 Page 7 of 7
